DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 11018147 in view of Yanagi et al. US 2008/0185635.
Re claim 1, Kim teaches a manufacturing method for a semiconductor device (fig2A-2F), comprising: 
providing a substrate (10, fig2A, col1 line30-35), wherein a gate structure (20a, fig2A, col4 line60) of a memory transistor (transistor in region 14, fig2F) is formed on a memory area of the substrate (14, fig2F, col1 line30-35), and a first layer (poly layer used to form 28b, fig2E, col2 line 1-10) for forming a gate structure of a peripheral transistor (transistor with gate 28b, fig2F) is formed on a peripheral area of the substrate (16, fig2E, col1 line30-35);

etching the first layer to form the peripheral gate structure of the peripheral transistor (pattern poly layer to form 28a and 28b).
Kim does not explicitly show performing lightly doped drain ion implantation on an upper part of a portion.
Yanagi teaches performing lightly doped drain ion implantation (form 210 and 310, fig40, [209]) on an upper part of a portion on two sides of the gate structure of the memory transistor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with the teaching of Yanagi to form S/D with the steps of Yanagi fig40-43 after Kim 2E. The motivation to do so is to improve holes injection efficiency during memory operation (Yanagi, [212]). 
Re claim 2, Kim modified above teaches the manufacturing method of claim 1, wherein the manufacturing method further comprises: performing gate re-oxidation treatment (Yanagi, thermal treatment at 950C for 60S, fig42, [210]) on the memory gate structure of the memory transistor and the peripheral gate structure of the peripheral transistor, wherein the gate re-oxidation treatment thermally treats the lightly doped drain (Yanagi, 210 and 310 being heated under 950C, fig42, [210]).
Re claim 3, Kim modified above teaches the manufacturing method of claim 1, wherein the manufacturing method further comprises: performing a self-aligned source process on an upper part of a portion of the memory area of the substrate to form a source of the memory transistor (Yanagi, 200/300, fig42, [210]), wherein the self-aligned source is the source of the memory transistor; wherein 
Re claim 4, Kim modified above teaches The manufacturing method of claim 3, wherein the self-aligned source process further comprises: performing a self-aligned source etching (Yanagi, form 960, fig42, [210]), a self-aligned source ion implantation and a self-aligned source annealing (Yanagi, implant and activate 200 and 300, fig42, [210]), wherein the lightly doped drain is thermally treated in the self-aligned source annealing drain (Yanagi, 210 and 310 being heated under 950C, fig42, [210]).
Re claim 5, Kim modified above teaches the manufacturing method of claim 1, wherein the providing a substrate with the gate structure of the memory transistor formed thereon further comprises: providing the substrate with a stacked gate layer (Kim, poly layer, 24, 20a and 26, fig2E) of the memory transistor formed on an upper surface thereof; and etching the stacked gate layer to form the gate structure of the memory transistor (Kim, pattern poly layer to form 28a, fig2E).
Re claim 6, Kim modified above teaches the manufacturing method of claim 5, wherein the providing the substrate with a stacked gate layer of the memory transistor formed on the upper surface thereof further comprises: sequentially from bottom up depositing a memory gate dielectric layer (Kim, 18, fig1D, col4 line 40-45), a floating gate layer (20a, fig2A, col2 line 45), a dielectric interlayer (Kim, 24, fig2D, col5 line 20) and a control gate layer (Kim, 28a, fig2E, col5 line 40-45) on the upper surface of the memory area of the substrate.
Re claim 7, Kim modified above teaches the manufacturing method of claim 6, wherein the providing the substrate with the first layer formed thereon further comprises: sequentially depositing a gate dielectric layer (Kim, 26, fig2A, col4 line 40-45) and a gate layer (Kim, poly used to form 28a and 28b, fig2E, col5 line 25-30) on a upper surface of the peripheral area (Kim, 16, fig2E) of the substrate from bottom to top to form the first layer.
Re claim 9, Kim modified above teaches the manufacturing method of claim 7, wherein the peripheral gate layer of the peripheral area and the control gate layer of the memory area are formed in a same process step (Kim, 28a and 28b, fig2E, col5 line 25-35).
Re claim 10, Kim modified above teaches the manufacturing method of claim 7, wherein the peripheral gate layer of the peripheral area and the control gate layer of the memory area comprise polycrystalline silicon (Kim, 28a and 28b, fig2E, col5 line 25-35).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
The following is an examiner’s statement of reasons for allowance: currently claim 8 include allowable matter because the closest prior art does not appear to disclose, alone or in combination, the limitations of “wherein the peripheral gate dielectric layer of the peripheral area and the memory gate dielectric layer of the memory area are formed in a same process step” in combination with the other required elements of the claim 7.
Specifically, the limitations are material to the inventive concept of the application in hand to have reduce process step by forming some elements of memory region and peripheral logic region with in a same process step.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812